DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/22/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no copy of CA 2968645 and WO 2017147717.
The information disclosure statement filed 11/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no copy of CA 2790745.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should 
Hyperlinks are found at instant specification [0008]-[0009].

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “he method of claim 1” which is a typo and should be “The method of claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "within close proximity" in claims 3, 9 is a relative term which renders the claim indefinite.  The term "within close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the It is noted that instant specification at [0025] gives the example of mattress pads for being in close proximity. This is the sole example given in the instant disclosure. It is unknown whether “close proximity” requires contact as in a mattress pad or would encompass other sensing technologies such as remote PPG which does not require contact but could be in “close proximity”; and if a camera system of a remote PPG is covered by the instant claims’ scope, at which point/distance is the camera not in “close proximity”? This makes the instant recitation indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 20070276275 A1; 11/29/2007; cited in IDS), evidenced by UAB (“Is a concussion the same as a mild traumatic brain injury?”; https://www.uab.edu/medicine/tbi/newly-injured/questions-about-traumatic-brain-injury-.
Regarding claim 1, Proctor teaches a method for determining a state of concussion or sub-concussion of an individual ([0009] “predicting TBI”; [0010]-[0011]; as evidenced by UAB, traumatic brain injury and concussion are equivalent within the art), the method comprising: 
measuring using a monitoring device coupled to said individual ([0017]-[0018]; [0034]).
Proctor does not teach a plurality of baseline heart rate variability data over a first period of time, wherein said monitoring device transmits said baseline heart rate variability data to an application on a smart device coupled to said monitoring device. However, Ahmed teaches in the same field of endeavor (Abstract; Fig. 9) a plurality of baseline heart rate variability data over a first period of time ([0173] “collection of several days of heart rate data to obtain an accurate baseline for the HRV”), wherein said monitoring device transmits said baseline heart rate variability data to an application on a smart device coupled to said monitoring device (Fig. 23-24; [0050]; [0217]-[0218]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Proctor to include these features as taught by Ahmed because this enables convenient sensing without using obtrusive chest monitors ([0003]) for continuous heart monitoring ([0004]). 
In the combination of Proctor and Ahmed, Ahmed teaches 
transmitting by said smart device said baseline heart rate variability data to a memory (Fig. 25; [0018]; [0173]; claim 20); 

transmitting by said smart device said contact activity heart rate variability data to said memory (Fig. 25; [0018]; [0173]; claim 20); 
analyzing at a processor coupled to said smart device and to said memory said plurality of baseline heart rate variability data and said plurality of contact activity heart rate variability data (Fig. 23; Fig. 11; Fig. 14).
The combination of Proctor and Ahmed teaches 
determining by said processor a state of autonomic nervous system dysfunction by comparing said contact activity heart rate variability data with said baseline heart rate variability (Proctor Fig. 1; [0009]-[0012]; Ahmed Fig. 11;Fig. 14; [0173]); 
communicating said state to said individual via said application on said smart device (Proctor [0054]; Ahmed Fig. 14; Fig. 22; [0006]).
Claim 7 is rejected under substantially the same basis as claim 1 above.
Regarding claim 2, the combination of Proctor and Ahmed teaches wherein said monitoring device in contact with said individual's body (Proctor [0017]-[0018]; [0034] EKG is used; Ahmed [0006]; Fig. 5).
Claim 8 is rejected under substantially the same basis as claim 2 above.
Regarding claim 3, the combination of Proctor and Ahmed teaches wherein said monitoring device is within close proximity to said individual's body (Proctor [0017]-[0018]; [0034] EKG is used; Ahmed [0006]; Fig. 5).
Claim 9 is rejected under substantially the same basis as claim 3 above.
Regarding claim 4, the combination of Proctor and Ahmed teaches measuring a plurality of inter-beat intervals over a predetermined duration of time (Proctor [0058]; Ahmed [0167])
calculating an average of said plurality of inter-beat intervals (Proctor [0058]; Ahmed [0167]).
Claim 10 is rejected under substantially the same basis as claim 4 above.
Regarding claim 5, the combination of Proctor and Ahmed teaches wherein said predetermined duration of time is at least 5 minutes (Proctor [0058]; Ahmed [0167]).
Claim 11 is rejected under substantially the same basis as claim 5 above.
Regarding claim 6, the combination of Proctor and Ahmed does not explicitly teach wherein the number of measurements of said baseline heart rate variability data is at least 15. However, Ahmed (relied upon above for baseline heart rate variability data) teaches “collection of several days…to obtain an accurate baseline for the HRV” ([0173]) with heart rate variability able to be calculated instantaneously (Fig. 9) and tracking over many days/months (Fig. 15B, 7 days; Fig. 20, months are tracked; [0146] “any desired period of time”) with data points broken down into the at least the minute (Fig. 16A) and measurements taken in the millisecond scale ([0132]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that Ahmed’s teaching of “collection of several days” ([0173]) can encompass the recited “at least 15”; either in 15 days, or in 15 measurements taken at the millisecond scale. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, 
Claim 12 is rejected under substantially the same basis as claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott (US 20100274308 A1; 10/28/2010). Regarding claim 1, Scott teaches a method for determining a state of concussion or sub-concussion of an individual ([0037] “traumatic brain injury”; [0043]; claim 25; as evidenced by UAB above, traumatic brain injury and concussion are equivalent within the art), the method comprising: 
measuring using a monitoring device coupled to said individual (Fig. 1B; Fig. 2; Fig. 5A; Fig. 6; [0067]; [0070]).
Scott does not teach a plurality of baseline heart rate variability data over a first period of time, wherein said monitoring device transmits said baseline heart rate variability data to an application on a smart device coupled to said monitoring device. Note that Scott does teach measuring baseline HRV value determined from data stored in HRV parameter time series ([0092]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792